DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
IDS filed on 9/3/2021,
Claims, specification, and remarks filed on 10/20/2021.

	Withdrawn objections and rejections
The specification objection has been withdrawn due to amendment.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Volos et al. (U.S. 2020/0110676).
As per claim 1:
Volos disclosed a method implemented by a processor for processing code associated with a computer program, comprising:
identifying a trigger mechanism in the code (Volos: Figures 2 and 4 element 110, paragraphs 24, 27, 43-44, and 52)(Applications include spawn primitives (i.e. trigger mechanism) to allow parent tasks to spawn children tasks that execute asynchronously.), the code being associated with a plurality of different tasks (Volos: Figure 2 element 110, paragraph 24)(The application contains a plurality of tasks.); and
responsive to identifying the trigger mechanism;
providing each of the plurality of different tasks to a particular resource of a plurality of resources for processing in a parallel fashion, each resource of the plurality of resources being configured to asynchronously process the task provided thereto (Volos: Figures 1-2 and 4-5 elements 104-1-n, 104p-1-n, 104m-1-n, and 554, paragraphs 16, 27, 31, 37-38, 45, 55-56)(The spawn primitives allow parent tasks to spawn children tasks that execute asynchronously. The newly spawned children tasks are added to worker process queues and allocated processing resources/memory on compute nodes when changed from a ready to running state. The spawned child taskset runs asynchronously and in parallel.); and
asynchronously receiving a result for each of the plurality of tasks as an enumeration (Volos: Figures 4-5 element 564, paragraphs 27, 31, 41, and 60)(The spawned child taskset runs asynchronously and in parallel. Execution results of the tasks are asynchronously written back to shared memory.).
As per claim 2:
Volos disclosed the method of claim 1, wherein each resource of the plurality of resources is configured to asynchronously pass data associated with a particular task to another resource of the plurality of resources (Volos: Figures 1-2 and 4-5 elements 104-1-n, 104p-1-n, 104m-1-n, 554, and 564, paragraphs 16, 27-29, 31, 41, 45, 55-56)(The compute nodes execute tasks asynchronously. The compute nodes read inputs from shared memory and write results to shared memory asynchronously for tasks being processed. Task dependencies result in data passing between tasks.).
As per claim 4:
Volos disclosed the method of claim 1, wherein each resource comprises a computing thread (Volos: Figure 2 element 104w-1-n, paragraph 32)(Worker processes (i.e. computing threads) are associated with running a task.).
As per claim 8:
Claim 8 essentially recites the same limitations of claim 1. Claim 8 additionally recites the following limitations:
a memory that stores code associated with a computer program (Volos: Figures 1-2 element 102, paragraphs 16 and 28); and
a component coupled to the memory (Volos: Figure 1 elements 102 and 104, paragraph 16).
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 2. Therefore, claim 9 is rejected for the same reason(s) as claim 2.
As per claim 11:

As per claim 15:
Volos disclosed the system of claim 8, wherein the component comprises at least one of:
a processor (Volos: Figure 1 elements 104-1-n, paragraph 16); or
a virtual machine.
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 2. Therefore, claim 17 is rejected for the same reason(s) as claim 2.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 4. Therefore, claim 19 is rejected for the same reason(s) as claim 4.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being Volos et al. (U.S. 2020/0110676), in view of Official Notice.
As per claim 3:
Volos disclosed the method of claim 2, wherein a data structure shared by the plurality of resources is utilized to asynchronously pass the data associated with the particular task to the other resource (Volos: Figures 1-2 element 102, paragraph 16, 27, and 31)(Task data and task results are stored in the shared memory. Official notice is given that software data structures can be used for storing data for the advantage of better organizing data. Thus, it would have been obvious to one of ordinary skill in the art to implement software data structures in the shared memory to store task data and results.).
As per claim 5:
Volos disclosed the method of claim 1, wherein each resource comprises a compute node of a cloud-based environment (Volos: Figure 1 element 104, paragraph 16)(Official notice is given that compute nodes can be implemented in cloud computing environments for the advantage of selectively allocating resources as needed to clients. Thus, it would have been obvious to one of ordinary skill in the art to implement the compute nodes of Volos in a cloud computing environment.).
As per claim 7:
Volos disclosed the method of claim 1, wherein the trigger mechanism comprises a method call that receives the plurality of different tasks as an input (Volos: Figure 4, paragraph 44)(The parent tasks includes a call function (i.e. method call) that spawns a plurality of child tasks. Official notice is given that calls include inputs for the address target of execution for the advantage of selecting a starting point of the call. Thus, it 
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 3. Therefore, claim 10 is rejected for the same reason(s) as claim 3.
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 5. Therefore, claim 12 is rejected for the same reason(s) as claim 5.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 7. Therefore, claim 14 is rejected for the same reason(s) as claim 7.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 3. Therefore, claim 18 is rejected for the same reason(s) as claim 3.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 5. Therefore, claim 20 is rejected for the same reason(s) as claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Volos et al. (U.S. 2020/0110676), in view of Toub (U.S. 2019/0187965).
As per claim 6:
Volos disclosed the method of claim 1.
Volos failed to teach wherein the trigger mechanism comprises a programming 
However, Toub combined with Volos disclosed wherein the trigger mechanism comprises a programming language keyword (Toub: Figure 1 elements 112 and 114a-b, paragraphs 16 and 40)(Volos: Figures 2 and 4 element 110, paragraphs 24, 27, 43-44, and 52)(Toub disclosed using keywords to indicate asynchronous programming. The combination allows for Volos to implement the spawn primitives (i.e. trigger mechanism) using keywords.).
The advantage of using keywords to indicate points of asynchronous programming is that compilers can more easily identify points in program code that allows for asynchronous processing. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the keywords of Toub into Volos for the above advantage.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 6. Therefore, claim 13 is rejected for the same reason(s) as claim 6.

Response to Arguments
The arguments presented by Applicant in the response, received on 10/20/2021 are not considered persuasive.
Applicant argues regarding claim 1:
“For instance, Volos is directed to programming models/frameworks for providing parallel and resilient tasks (see e.g., Abstract of Volos). In Volos, a spawn primitive may be utilized in an application that causes a parent task to be spawned into child tasks that execute asynchronously and in parallel with the parent task (see paragraph [0027] of Volos). During execution, the application is stored in a shared memory, and each task is assigned to a worker process that 
The worker processes executing tasks of a taskset are configured to reach a consensus that they have all finished executing tasks (see paragraph [0072] of Volos). The worker processes employ a group barrier to achieve this. Id. To this end, when each worker process finishes executing its task, each worker process waits at the group barrier until all other worker processes execute their tasks and reach the group barrier. Id. 
Accordingly, in Volos, results of tasks are not returned until all the tasks are completed. In contrast, claim 1, results from each task are received asynchronously. Moreover, in claim 1, the results for each of the plurality of tasks are received as an enumeration. Nowhere is this disclosed in Volos. Thus, Volos does not and cannot teach the above-recited features.”  

This argument is not found to be persuasive for the following reason. Paragraphs 71-72 discuss handling of task dependences via a group barrier for completion of the taskset. These paragraphs are more related to ensuring, for example, tasks 2-2 through 2-5 in figure 4 are completed prior to starting execution of task 3-1. However, paragraphs 71-72 don’t describe finishing execution of an individual task and updating memory with the task result. Instead, paragraph 60 states that when execution of a task completes, the worker process updates the task object. Paragraph 27 states that tasks of the taskset execute in parallel and asynchronously. Paragraph 31 states that the tasks write their results to shared memory. Paragraph 41 states that tasks include outputting result data to shared memory. Thus, the tasks executing in parallel and asynchronously as part of the taskset write results to shared memory prior to waiting at the group barrier for other tasks to finish completing, which reads upon the claimed limitation.
Applicant argues regarding claim 3:
“Because the Office cites no references to support these "obviousness" assertions (Official Notice is taken), Applicant infers that the Examiner makes this assertion based on personal knowledge. However, no supporting affidavit has been made of record. Applicant respectfully requests that prior art be provided to 

(2) When a rejection in an application is based on facts within the personal knowledge of an employee of the Office, the data shall be as specific as possible, and the reference must be supported, when called for by the applicant, by the affidavit of such employee, and such affidavit shall be subject to contradiction or explanation by the affidavits of the applicant and other persons. 

Consequently, Applicant respectfully and seasonably requests the Office to either (1) cite a reference in support of this position, or (2) provide a Rule 104(d)(2) affidavit from the Examiner supporting any facts within the personal knowledge of the Examiner, as also set forth in M.P.E.P. § 2144.03.”
 
This argument is not found to be persuasive for the following reason. MPEP 2144.03 C states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art … A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” Applicant’s response hasn’t included why the noticed fact isn’t considered well-known in the art. The official notices taken were taken by relying on common knowledge and not based solely on personal knowledge of the Examiner. Thus, the official notices taken are maintained. 
Applicant argues regarding claim 6:
“For example, with reference to claim 6, the Examiner asserts that Figure 1, elements 112 and 114a-b, and paragraphs 16 and 40 of Toub discloses a programming language keyword utilized to indicate asynchronous programming. The relied-upon portions of Toub merely describe the "async  keyword, which identifies an asynchronous operation. Applicant acknowledges the existence of such a keyword. In fact, such a keyword is described in paragraphs [0032] and [0033] of the originally-filed Specification. As is known to persons of ordinary skill in the art, such a keyword does not cause the steps of claim 1 (i.e., "providing each of the plurality of different tasks to a particular resource of a plurality of resources for processing in a parallel fashion, each resource of the plurality of 

This argument is not found to be persuasive for the following reason. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the combination uses a keyword as the trigger mechanism to implement the spawn primitives of Volos.
Applicant argues regarding claim 6:
“Applicant further submits that without using improper hindsight reasoning and using the claim as a roadmap, the person of ordinary skill in the art would have no apparent reason to modify Volos with the teachings of Toub (as suggested above by the Examiner on page 8 of the Office Action) to arrive at the subject matter of claim 6. The Examiner essentially provides a conclusory statement that modifying Volos with Toub would result in the claimed feature. In other words, the Examiner has simply alleged a result of such a modification, and merely states that such a modification would be obvious. However, the Examiner has not provided any reasoning based on the contents of Volos or Toub that would motivate a person of skill in the art to modify Volos to arrive at claim 6. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). See also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval). Applicant respectfully asserts that the rejection in the Office Action lacks at least "some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Therefore, Examiner's conclusion of obviousness is improper.”  

This argument is not found to be persuasive for the following reason. In response to applicant's argument that the examiner's conclusion of obviousness is based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, proper motivation was given for the advantageous use of keywords and easier detection using compilers. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183